IN THE SUPREME COURT OF THE STATE OF NEVADA


                DOROTHEA CHUTE,                                        No. 69426
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,                                           SLED
                                  Respondent.                                  FEB 0 1 2016


                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a judgment of conviction. Fifth
                Judicial District Court, Nye County; Robert W. Lane, Judge.
                            The notice of appeal was untimely filed. NRAP 4(b); NRS
                34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                this appeal, and we
                            ORDER this appeal DISMISSED.




                                                11",74
                                               'slam% )

                                        Douglas




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                   cc: Hon. Robert W. Lane, District Judge
                        Dorothea A. Chute
                        Attorney General/Carson City
                        Nye County District Attorney
                        Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce.                                    2